Exhibit 10.1

BLYTH, INC.

AMENDMENT TO RETENTION AND SEVERANCE AGREEMENT

This Amendment (this “Amendment”) to the Retention and Severance Agreement by
and between Blyth, Inc., a Delaware corporation (together with its successors
and assigns permitted under this Agreement, the “Company”) and Jane F. Casey
(the “Executive”), dated as of August 11, 2014 (the “Retention Agreement”), is
entered into as of September 22, 2015. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed thereto in the Retention
Agreement.

RECITALS:

 

A. The Company is in the process of relocating its principal office in
Greenwich, Connecticut to Plymouth, Massachusetts (the “2015 Relocation”).

 

B. The Retention Agreement provides that the Executive may terminate the
Executive’s employment for Good Reason in the event of a relocation of the
Company’s principal office, or the Executive’s own office location, more than 20
miles further from the Executive’s principal residence, so long as the Executive
provides the Company with written notice of such termination thirty days prior
to the date of such termination, and allows the Company thirty days to cure such
grounds if such cure is possible.

 

C. Due to the 2015 Relocation, the Company acknowledges and agrees that the
Executive will be entitled to terminate employment for Good Reason for the
reason set forth above, and that the Company is unable to cure such grounds for
termination.

 

D. This Amendment is intended to memorialize the understanding between the
Company and the Executive that the Company desires to continue to employ the
Executive following the 2015 Relocation and the Executive agrees not to resign
for Good Reason during a transition period on account of the 2015 Relocation.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

  1. Amendment of Retention Agreement.

 

  (a) Section 1(f) of the Retention Agreement (definition of Good Reason) is
hereby amended by adding the following paragraph to the end thereof:

Notwithstanding the foregoing clause (iii) and notice and cure provisions, the
Executive agrees not to terminate the Executive’s employment for Good Reason on
account of the relocation of the Company’s principal office location to
Plymouth, Massachusetts that is occurring in September of 2015 (the “2015
Relocation”) unless: (A) the Executive provides the Company with at least ninety
(90) days’ prior written notice of such termination, and (B)



--------------------------------------------------------------------------------

such notice is provided to the Company between January 1, 2016 and March 31,
2016. Unless the Executive has provided notice pursuant to this paragraph, the
foregoing sentence shall cease to apply upon the consummation of the Proposed
Transaction (as defined in Section 2(i) below). Following March 31, 2016, the
Executive may not elect to resign for Good Reason on account of the 2015
Relocation and the provisions of clause (iii) above (as well as the notice and
cure provisions) shall continue to apply (i.e., to any relocation subsequent to
the 2015 Relocation) and be in full force and effect.

 

  (b) Section 2 of the Retention Agreement is hereby amended by adding the
following Subsection (i) at the end thereof:

 

  (i) Notwithstanding anything in this Agreement to the contrary, including
Section 2(h), if (A) the Proposed Transaction (defined below) occurs on or prior
to January 1, 2016 and the Executive has not previously given notice of
termination for Good Reason pursuant to the last paragraph of Section 1(f), and
(B) the Executive’s employment is terminated by the Company or by the Executive
within 60 days after the consummation of the Proposed Transaction, in each case,
for any reason or for no reason, then the Executive shall be entitled to receive
the payments and benefits set forth in Sections 2(a) through 2(f) as if the
Executive’s employment had terminated for Good Reason under Section 1(f) above.
The Executive or the Company, as applicable, shall provide 30 days’ prior
written notice of termination pursuant to this paragraph (i) to the other party.
For purposes of this Section 2, the “Proposed Transaction” shall mean the
transactions contemplated by the Agreement and Plan of Merger, dated as of
August 30, 2015, among the Company, CB Shine Holdings, LLC, and CB Shine Merger
Sub, Inc.

2. Counterparts. This Amendment may be executed and delivered (including by
facsimile transition and .pdf format) in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

3. Entire Agreement. This Amendment, together with the Retention Agreement (as
amended herein), constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersede all previously written or
oral negotiations, commitments, representations and agreements with respect
thereto.

4. No Other Changes. Except as amended hereby, the Retention Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written above.

 

BLYTH, INC. By:  

/s/ Robert B. Goergen Jr.

Name:   Robert B. Goergen, Jr. Title:   Chief Executive Officer and President
EXECUTIVE

/s/ Jane F. Casey

Jane F. Casey